Citation Nr: 0915904	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  00-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected 
polycystic ovarian syndrome.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected polycystic ovarian 
syndrome.

3.  Entitlement to service connection for a peripheral nerve 
disorder, to include carpal tunnel syndrome (CTS), claimed as 
secondary to service-connected polycystic ovarian syndrome.

4.  Entitlement to an increased (compensable) evaluation for 
polycystic ovarian syndrome.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty from June 1975 to July 1989, with 
qualifying service from June 1975 to January 1984.  The 
character of her period of service from January 1984 to July 
1989 has been found to constitute a statutory bar to VA 
benefits for disability from that period of time.

In December 2005, the Board of Veterans' Appeals (Board) 
denied the issues on appeal.  The Veteran appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  The December 2005 Board denials were vacated 
and remanded by Memorandum Decision of the Court in November 
2007 based on an October 2007 Joint Motion for Remand 
(Motion). 

A letter was sent to the Veteran on October 31, 2008, with a 
copy to the Veteran's representative, in which the Veteran 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of her appeal 
prior to the Board's readjudication.  No additional evidence 
was received.

For reasons discussed hereinbelow, the issues on appeal are 
being remanded to the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (RO) via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

According to the October 2007 Motion, the Board's attempt to 
obtain the Veteran's Social Security Administration (SSA) 
records was unsuccessful.  The Motion notes that "[t]he 
record on appeal leaves unclear the basis or authority for 
the apparent refusal by an SSA employee to have copied and 
delivered to VA the records in question."  Additionally, the 
Motion notes that the Board had not addressed the language of 
38 C.F.R. § 3.159(c)(2) (2008) or addressed whether further 
efforts to obtain the records from SSA might be successful.

Case law clearly establishes that once on notice of SSA 
records pertinent to an appellant's disability status, VA 
must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Although an attempt to obtain the Veteran's SSA record has 
been made, the Board finds that another attempt to obtain 
these records, and associate them with the claims files, 
should be made.  

Accordingly, this case is remanded the AMC/RO for the 
following actions:

1.  The AMC/RO should ask the appellant 
to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have treated 
her since May 2005, the date of the most 
recent evidence on file, for a 
psychiatric disorder, hypertension, a 
peripheral nerve disorder, or polycystic 
ovarian syndrome.  After securing any 
appropriate consent from the appellant, 
VA should obtain any such treatment 
records that have not previously been 
associated with the appellant's VA claims 
folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant of this and request her to 
provide copies of the outstanding medical 
records.

2.  The AMC/RO should obtain, and 
associate with the claims files, a copy 
of the SSA decision on the Veteran's 
application for disability benefits and 
copies of the evidence relied upon in 
making the decision.  Note that under 38 
U.S.C. § 5103A(b)(3), VA is obligated to 
continue trying to obtain evidence from a 
Federal department or agency "unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile."  

3.  Thereafter, The RO/AMC should take 
such additional development action as it 
deems proper with respect to the claims 
and follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and 
development.  VA should then readjudicate 
the issues currently on appeal.  If any 
of the benefits sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case and 
should be afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


